NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/930,695 (“instant application”).  Examiners find the actual filing date of the instant application is July 16, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,026,326, (“‘326 Patent”) issued July 17, 2018. The ‘326 Patent was filed on July 5, 2017 as U.S. Application No. 15/641,525 (“525 Application”), titled “SYSTEMS AND METHODS FOR DYNAMIC SELECTION OF ADVANCED APPROACH PROCEDURES.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘326 Patent.
4.	The ‘326 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed November 3, 2021 ("NOVEMBER 2021 CLAIM AMENDMENTS"), claims 21-35 are added.
5.	Claims 1-35 are pending and examined and are grouped as follows:
claims 1-9;
claims 10-17;
claims 18-20;
claims 21-25;
claims 26-30; and
claims 31-35.


Priority Claims
6.	Examiners do not find any claims of domestic or foreign priority.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the control module configured to…receive…,…retrieve…,…identify…,…receive…,…identifying…,…receive…,…process…,…command…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The corresponding structure described in the specification as performing the claimed function is figure 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
10.	Claims 1-35 are be allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or make obvious “command(ing) a display system to render a user interface comprising a plurality of icons, the plurality of icons comprising a first icon indicating the D_GSA, a second icon indicating the A_GSA, and a third icon indicating whether or not the A_GSA is compatible with the designated approach procedure” in combination with the other limitations of the claims.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
	
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/C.M.T./Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992